On Petition to Reheae
The Court’s heretofore rendered opinion in this cause is that the evidence reviewed in that opinion is not contradicted, and is without conflict, and that the only reasonable conclusion which can be reached from that evidence is that Sheriff Edwards knowingly and wilfully violated those official statutory duties mentioned in the opinion. Mr. Edwards has filed a petition to rehear. One insistence therein made is that the Court was mistaken in this conclusion.
*85Included within the great volume of evidence submitted on the trial of this case is considerable evidence that certain events occurred. Mr. Edwards countered with the submission of considerable evidence that those certain alleged events did not occur. By way of illustration, the relators offered such evidence that on more than one of the occasions when the Quarterly Court sought to meet, there were guns sticking out of the courthouse windows and pointed towards the approaching democratic group of magistrates. Mr. Edwards offered considerable evidence that this did not happen.
In support of the aforesaid insistence made in Mr. Edwards’ petition to rehear there is discussion of the evidence as to the happening or not happening of those alleged events, such as that of the guns sticking out of the courthouse windows. Based upon this discussion in the petition to rehear, the contention there made is that the Court was in error in determining that uncontradicted evidence forced the conclusion that Mr. Edwards knowingly and wilfully violated the law in the respects mentioned in the opinion.
Attention is called to the fact that none of these events as to the happening or not happening of which there is conflicting evidence is discussed in this Court’s opinion. That opinion only discussed evidence as to which there was no contradiction or conflict. The only reasonable conclusion that could be reached from that evidence, in the Court’s opinion was, and is, that Mr. Edwards knowingly and wilfully violated his official statutory duties in the respects mentioned without regard to whether there did happen or not happen the events as to which there was conflicting evidence. In fact much of the evidence mentioned in the Court’s opinion is that testified *86to by Mr. Edwards himself on cross-examination, or by his witnesses.
Stated in the language of the quite able and earnest petition to rehear, the next insistence made is this:
“When an application for a jury was denied, then, there was only left to the trial court two ways by which the case could be tried according to chancery procedure on oral testimony; (1) upon a written agreement signed by all of the parties to the suit or their attorneys consenting to try the case upon oral testimony, ,and (2) upon application of some party to the suit to the court to try the case on oral testimony and upon proper showing being made an order entered by the court directing that the case be heard on oral testimony. No written agreement or consent to try the case on oral testimony was filed. No application was made by either party to try the case on oral testimony and no order was entered by the court directing that the case be heard on oral testimony. Therefore, the court had no jurisdiction to hear it on oral testimony, and therefore, the trial and the judgment entered by the lower court was absolutely void, because it was not a legal trial as expressly provided by statute.
“Therefore, the defendant insists that this case should be reheard and reversed and sent back to the trial court for a proper and legal trial of this defendant.” (Pages 5-6 of Petition to Rehear)
The insistence just stated inadvertently fails to take into account that this is a trial under the ouster act, and that the ouster act is sui generis. It provides the procedure to be followed in a trial under that act, as is pointed out in the Court’s opinion.
*87The insistence just stated likewise overlooks the decision of this Court in State ex rel. Timothy v. House, 134 Tenn. 67, 183 S. W. 510, L. R. A. 1916D, 1090. That decision directly and expressly holds exactly the contrary of the aforestated insistence of the petition to rehear. That holding appears on pages 85-86 of 134 Tenn., on page 515 of 183 S. W. of the opinion, and is as follows:
‘ ‘ The appellant in the lower court at a timely stage objected to the introduction of oral evidence, on the ground that the proceeding is provided to he conducted ‘in accordance with the procedure of courts of chancery, where not otherwise not expressly provided herein,’ and that the Code, Shannon, Section 6272, stipulates that in chancery cases testimony shall be taken in writing. We are of opinion, in view of the fact that the proceeding is summary, that oral proof was properly admitted. To have taken the proof in the form of depositions under the rules of chancery procedure, allowing four months for proof in chief and two months for proof in rebuttal, would have frustrated the purpose of the act which looked to expedition.
“The purpose of the Act was to advance the remedy, and in such case the construction to be given it should be liberal to the same end.”
In the Court’s opinion it was concluded that since there was no conflict in controlling evidence mentioned in the opinion with respect to the determinative question of whether Mr. Edwards knowingly and wilfully violated his official duties in the respects mentioned that:
“Therefore, if it was error, and we do not so decide, for the Trial Judge to deny Edwards’ application made at the beginning of the hearing for a jury *88it was harmless error. This Court is not permitted to reverse for harmless error. Code Section 10654.”
The final insistence of the petition to rehear is that this action upon the part of the Court is precedent breaking and if “allowed to stand that it destroys the right of trial by a jury in this State”.
In making this insistence counsel probably had in mind those cases in which a trial by a jury is guaranteed by the Constitution, and must have overlooked the fact that this guarantee does not apply to trials had in accordance with procedure of courts of chancery, and apparently he inadvertently failed to take into consideration that the ouster act expressly provides that proceedings thereunder shall be “in accordance with the procedure of courts of chancery,” and that the trial judge is “given the full jurisdiction and powers of courts of equity with respect to such proceedings.” Code Section 1888.
The author of the petition to rehear, in concluding that the action of the Court was precedent shattering, apparently overlooked Burns v. City of Nashville, 142 Tenn. 541, 221 S. W. 828. In that case identically the same action was taken as that taken in the instant case in an identical situation. There on page 616 of 142 Tenn., on page 850 of 221 S. W. the Court said and held as follows:
“Here it may be further said, on the action of the chancellor in refusing said defendant’s application for a jury, that evidence was offered by the complainants which showed liability on the part of said defendant, and it offered no countervailing evidence to rebut that offered by the complainants, and the record does not disclose that it had any evidence that it could offer.
*89“We are of the opinion, therefore, that the chancellor’s action, even if it could he held erroneous, was not prejr ndicial to said defendant, and no reversal conld he had therefor. Chapter 32, Acts 1911”.
The petition to rehear must he denied.